



Exhibit 10.56
February 26, 2020
John B. Green
91 Elliott Drive
Lowell, MA 01852


Re:    Transition Agreement


Dear Jack:
Dicerna Pharmaceuticals, Inc. (the “Company”) greatly appreciates your
dedication and service to the Company. You and I have discussed our mutual
interest in bringing your employment to an end and doing so in a manner that
provides a smooth transition for both you and the Company. This letter agreement
(the “Agreement”) confirms terms that we have discussed concerning your
continued employment for a limited period, the termination of your employment,
severance pay and benefits and consulting terms. Under this Agreement, you will
have the opportunity to receive the same post-employment severance pay and
benefits that are available under your February 21, 2020 Employment Agreement
(Revised) with the Company (the “Employment Agreement”) plus certain bonus and
equity enhancements in exchange for your performance of consulting services
through June 30, 2021.
This Agreement amends the Employment Agreement and the Amended and Restated
Indemnification Agreement dated April 11, 2017 between you and the Company (the
“Indemnification Agreement”). It also amends certain Equity Documents, as
defined below.
Specifically, you and the Company agree as follows:
1.
Transition Period

(a)
Hire of New CFO and Termination of Employment. The Company is currently engaged
in a search for a new Chief Financial Officer (the “New CFO”). The Company
anticipates continuing your employment as Chief Financial Officer through the
date of the commencement of employment of the New CFO (the “New CFO Hire Date”)
and possibly for a limited period beyond the New CFO Hire Date. To the extent
that your employment continues beyond the New CFO Hire Date, you shall be
transitioned to a senior advisor role with a title and responsibilities as
determined by the Company. Consistent with the Employment Agreement, the Company
reserves the right to terminate your employment at any time and shall not be
required to provide the thirty (30) days’ written notice pursuant to Section
4(a) of the Employment Agreement. The period of your employment from the
Effective Date (as defined below) to the date of termination of your employment,
which in no event will be later than June 30, 2021, is






--------------------------------------------------------------------------------















referred to in this Agreement as the “Transition Period.” The date of
termination of your employment is referred to as the “Termination Date.”
(b)
Responsibilities. During the Transition Period, you shall use your reasonable
best efforts to perform the responsibilities that are assigned to you. For such
period that you remain Chief Financial Officer, you shall perform the
responsibilities of that function, consistent with Section 2 of the Employment
Agreement; provided that notwithstanding anything to the contrary in Section 2
of the Employment Agreement, your title, authority and responsibilities may be
modified by the Company’s President and CEO at any time during the remaining
period of your employment with the Company. You hereby waive any and all rights
to terminate your employment for “Good Reason” based upon a material diminution
in your authority, duties, responsibilities or title pursuant to Section 4(b)(i)
of the Employment Agreement. You acknowledge that your responsibilities during
the remaining period of your employment may include assisting in the
recruitment, interview and hire of the New CFO.

(c)
Compensation. During the Transition Period, your at-will employment shall
continue on a full-time basis, you will be paid at the rate of your current base
salary, which is $415,800 per year (the “Base Salary”), and your compensation
terms with respect to benefits and expenses pursuant to Sections 3(d) and 3(e)
of the Employment Agreement shall continue in effect.

(d)
Acknowledgment. You acknowledge that as of the Company’s most recent payroll
payment of salary to you, you were fully paid for all salary then due to you.
You acknowledge that as of the date of this letter, your accrued but unused
vacation time totaled two (2) days (in the amount of $2,987.24). You shall
continue to accrue and be eligible to use paid vacation time in accordance with
the Company’s policies during the Transition Period.

2.
Severance Benefits

Provided that (i) you fully comply at all times with your obligations pursuant
to this Agreement and the Nondisclosure, Noncompetition and Assignment Agreement
dated January 1, 2015 and signed on January 14, 2016 (the “Confidentiality
Agreement”), including the post-employment non-competition and non-solicitation
obligations you entered into with the Company; (ii) you remain employed with the
Company until the Termination Date that is hereafter designated by the Company
unless you terminate your employment for “Good Reason” under Section 4(b)(ii),
(iii) or (iv) of the Employment Agreement; and (iii) there is no “Cause” for
termination of your employment as defined in Section 4(c) of the Employment
Agreement (together, the “Conditions”), you will be eligible for the following
“Severance Benefits.”
(a)
Severance Pay. The Company shall pay you severance pay (“Severance Pay”)
consisting of salary continuation at your Base Salary rate, less applicable
tax-related deductions and withholdings, effective for the 12-month period
immediately following the Termination Date (the “Severance Pay Period”).
Severance Pay shall be payable in accordance with the Company’s regular payroll
practices. Notwithstanding anything to the contrary in the foregoing or in the



2



--------------------------------------------------------------------------------















Employment Agreement, the Company shall not be obligated to continue the payment
of the Severance Pay if you do not sign the Release Agreement attached to this
Agreement as Exhibit A within the twenty-one (21) day time period set forth in
the Release Agreement or if you revoke the Release Agreement after signing it.
The Release Agreement shall be deemed to be tendered to you upon the Termination
Date; provided that the Company may substitute a substantially identical Release
Agreement in place of Exhibit A and tender such Release Agreement on or promptly
after the Termination Date. You are not authorized to sign the Release Agreement
before the Termination Date.
(b)
Bonus. Notwithstanding anything to the contrary in your Employment Agreement or
otherwise, the Company shall pay you a bonus payment based on the Company’s
calendar year 2020 corporate goal achievements (the “Annual Bonus”); provided,
subject to your continued satisfaction of the Conditions. For calendar year
2020, the target Annual Bonus shall be forty percent (40%) of the Base Salary,
and the actual amount shall be determined in the sole discretion of the
Company’s Board of Directors (the “Board”) based on the full calendar year 2020
as if you had been an employee of the Company for the entire year and based on
the achievement of corporate objectives, as determined by the Board. The Annual
Bonus shall be paid to you at the same time bonus payments are made to senior
executives, but in no event later than March 15, 2021. You acknowledge and agree
that your opportunity to receive the Annual Bonus set forth in this Section 2(b)
is in lieu of any bonus or incentive compensation payments otherwise due to you
pursuant to the Employment Agreement or otherwise.

(c)
Health Benefits. If you elect continuation of group medical, dental and vision
insurance coverage pursuant to the law known as “COBRA,” the Company shall pay
the premiums for such group medical, dental and vision coverage as in effect for
you on the Termination Date until the earliest of the following: (i) the end of
the Consulting Period (as defined below) or the end of the Severance Pay Period,
whichever occurs later; (ii) your eligibility for group medical care coverage
through other employment; or (iii) the end of your eligibility under COBRA for
continuation coverage for medical, dental and vision care (the Company’s payment
of such premiums, the “Health Benefits”). Notwithstanding anything to the
contrary in the foregoing or the Employment Agreement, the Company shall not be
obligated to continue the Health Benefits if you do not sign the Release
Agreement within the twenty-one (21) day time period set forth in the Release
Agreement or if you revoke the Release Agreement after signing it. You agree to
notify the Company promptly if you become eligible for group medical care
coverage through another employer. You also agree to respond promptly and fully
to any reasonable requests for information by the Company concerning your
eligibility for such coverage. After the conclusion of the Company’s payment of
Health Benefits, you may continue coverage at your own expense for the remainder
of the COBRA continuation period, subject to continued eligibility.



3



--------------------------------------------------------------------------------















For the avoidance of doubt, you acknowledge and agree that the Severance
Benefits provided for in this Section 2 and the bonus pursuant to Section 4(b)
below satisfy and replace the Company’s severance pay and benefits obligations
pursuant to Section 4(e) of the Employment Agreement.
3.
Consulting Period

Subject to the Conditions, the Company shall retain you as an independent
contractor to provide consulting services as reasonably requested by the Company
during the period from the Termination Date to June 30, 2021, or an earlier or
later date consistent with the terms of this Agreement (the “Consulting
Period”), provided, however, that the Consulting Period shall continue only if
you also sign the Release Agreement within the time period set forth in the
Release Agreement and do not revoke the Release Agreement. Such consulting
services may consist of any transitional assistance, any responsibilities of a
Chief Financial Officer or any other responsibilities that the Company may
reasonably request (“Consulting Services”). For the avoidance of any doubt, your
transition from employment status during the Transition Period to independent
contractor status during the Consulting Period shall constitute a “separation
from service” for purposes of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treas. Reg. § 1.409A-1(h). The
parties confirm that they expect that at least for an initial period following
the Termination Date, the Consulting Services are not expected to exceed forty
(40) hours in any 30-day period; provided that this statement of the parties’
expectations does not limit the Company’s right to increase the expectation to
perform Consulting Services beyond such level, subject to the terms of Section
3(d) below.
(a)
Services. During the Consulting Period, you shall perform Consulting Services at
reasonable times requested by the Company; provided that the Company shall not
require you to provide any services at any times that would materially interfere
with your other commitments, unless Section 5(c) below is applicable.

(b)
Equity. For the avoidance of doubt, your performance of and availability to
perform Consulting Services during the Consulting Period constitute a continued
service relationship with the Company for purposes of the Equity Documents, as
defined below. As a result, your unvested equity as of the Termination Date
shall continue to vest until the end of the Consulting Period. At the conclusion
of the Consulting Period, you shall be eligible to exercise all vested equity
awards pursuant to the terms of the Equity Documents (i.e., three (3) months
from the end of the Consulting Period, but no later than the expiration date of
the award). The “Equity Documents” mean all options that you hold to purchase
shares of the Company’s common stock pursuant to the Company’s Notice of Grant
of Stock Option dated April 14, 2016, the Company’s Annual Stock Option Grant
Notice dated January 3, 2017, the Company’s Stock Option Grant Notice dated
January 4, 2018, the Company’s Stock Option Grant Notice dated January 2, 2019,
the Company’s Notice of Grant of Stock Option dated January 8, 2020, the
associated Terms and Conditions of each such grant, as may be amended from time
to time, the Company’s Amended and Restated 2014 Performance Incentive Plan, as
amended and restated on May 7, 2019, and as may be further amended from time to
time and the restricted stock award that you were granted pursuant to the



4



--------------------------------------------------------------------------------















Restricted Stock Unit Grant Notice dated January 8, 2020 and the related
Restricted Stock Unit Award Agreement.
(c)
Equity Acceleration. As further consideration for your performance of and
availability to perform Consulting Services during the Consulting Period, and
notwithstanding anything to the contrary in the Equity Documents, you shall have
the opportunity to fully vest in all time-based stock options and other
time-based stock-based awards held by you (the “Time-Based Equity Awards”) if
certain events occur during the Consulting Period; provided that you continue to
satisfy all of the Conditions. More specifically, if during the Consulting
Period, the Company executes a letter of intent or an equivalent agreement with
a potential acquirer contemplating a Change of Control (as defined in the
Employment Agreement) (such letter or agreement, an “LOI”), then upon the
consummation of the Change of Control, all Time-Based Equity Awards held by you
to the extent unvested as of immediately prior to the Change of Control shall
immediately accelerate and become fully exercisable or nonforfeitable upon the
consummation of the Change of Control. To effectuate this provision, any
termination or forfeiture of the unvested portion of the Time-Based Equity
Awards that would otherwise occur at the conclusion of the Consulting Period in
the absence of this Agreement will be delayed unless and until the effective
date of the consummation of the Change of Control, subject to the timely
execution of an LOI. For the avoidance of doubt, notwithstanding anything to the
contrary in the foregoing, in no event will the Time-Based Equity Awards vest or
become exercisable after their respective expiration dates provided in the
applicable Equity Documents.

(d)
Increased Services; Extension. In the event that the Company requests that you
provide Consulting Services for more than forty (40) hours in any 30-day period
during the Consulting Period, the Consulting Period shall automatically extend
in 30-day increments, subject to the Company’s continued request that you
provide Consulting Services for more than forty (40) hours in any 30-day period.
In the event the Consulting Period is automatically extended, the Company will
confer with you and consider providing you with additional compensation in
recognition of your performance of such increased Consulting Services. For the
avoidance of doubt, such increase in Consulting Services may be due, without
limitation, to a need as determined by the Company for you to resume the
performance of services as the Company’s Chief Financial Officer.

(e)
Independent Contractor Status. During the Consulting Period, you shall act
solely as an independent contractor and this Agreement shall not be construed to
create any employee/employer relationship between you and the Company. You shall
accept any directions issued by the Company pertaining to the goals to be
attained and the results to be achieved by you in providing Consulting Services,
but you shall be solely responsible for the manner in which you perform such
Consulting Services. You shall not be eligible to participate in any employee
benefit plans or programs, including without limitation life insurance,
disability, medical, dental, vision and retirement savings plans during the
Consulting Period. You shall also



5



--------------------------------------------------------------------------------















not be eligible for workers’ compensation coverage or participation as an
employee in the Social Security or unemployment compensation programs with
respect to your performance of Consulting Services during the Consulting Period.
(f)
Your Termination Right. Notwithstanding anything in the foregoing to the
contrary, you shall have the right to terminate the Consulting Period upon
thirty (30) days’ prior written notice to the Company.

4.
Tax Treatment

The Company shall make deductions, withholdings and tax reports with respect to
payments and benefits under this Agreement that it reasonably determines to be
required. Payments under this Agreement shall be in amounts net of any such
deductions or withholdings. Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate you for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.
5.
Communications

The Company shall consult with you regarding the text for material public
disclosure concerning your anticipated termination of employment. You shall
reasonably cooperate with the Company with respect to any such disclosure or
other general communication regarding your termination and transition to service
as a consultant.
6.
Continuing Obligations

You acknowledge that your obligations under the Confidentiality Agreement shall
continue in effect, including without limitation your obligations to maintain
the confidentiality of Confidential Information as defined in the
Confidentiality Agreement, to return documents and other property of the
Company, to cooperate with the Company with respect to the procurement,
maintenance and enforcement of intellectual property rights, and to refrain from
certain competitive and solicitation activities for a period of two (2) years
following the end of your employment. A copy of the Confidentiality Agreement is
enclosed as Exhibit B. You acknowledge and agree that the terms and obligations
of the Confidentiality Agreement are hereby incorporated by reference as
material terms of this Agreement. You further agree that notwithstanding
anything to the contrary in the Confidentiality Agreement, your obligation not
to disclose Confidential Information, as defined in Section 5 of the
Confidentiality Agreement, shall apply to Confidential Information that is
disclosed to you during the Consulting Period. In addition, you agree that
notwithstanding anything to the contrary in the Confidentiality Agreement, your
disclosure and assignment obligations provided in Section 7 of the
Confidentiality Agreement shall apply to Developments, as defined in Section
7(a) of the Confidentiality Agreement, during the Consulting Period.
7.
Return of Property

You shall not dispose of the Company property (including information or
documents, including computerized data and any copies made of any computerized
data or software (“Documents”)), without authorization. Upon the end of the
Consulting Period and earlier if so requested by the


6



--------------------------------------------------------------------------------















Company, you shall return to the Company all Company property including, without
limitation, computer equipment, software, keys and access cards, credit cards,
files and any Documents containing information concerning the Company, its
business or its business relationships (in the latter two cases, actual or
prospective). After returning all Company property, you commit to deleting and
finally purging any duplicates of files or documents that may contain Company
information from any non-Company computer or other device that remains your
property after the date of your obligation to return Company property.
8.
Non-Disparagement

You agree not to make or endorse any disparaging, derogatory, adverse, and/or
otherwise negative remarks and/or statements (whether oral, written, or
otherwise) concerning the Company or its current or former officers, directors,
partners, shareholders, investors, business partners or employees; provided that
if any current or former officer, director, partner, shareholder, investor,
business partner or employee makes any disparaging, derogatory, adverse, and/or
otherwise negative remarks and/or statements (whether oral, written, or
otherwise) concerning you, you shall no longer be subject to this Section 8 with
respect to remarks and/or statements about such current or former officer,
director, partner, shareholder, investor, business partner or employee; and
provided further that statements shall not be considered to be subject to this
Section 8 if they are made reasonably and in good faith in connection with the
performance of responsibilities for the Company. These non-disparagement
obligations shall not in any way affect your obligation to provide truthful
information consistent with the law or legal process.
9.
Future Cooperation

During the Transition Period, the Consulting Period and thereafter, you agree to
cooperate reasonably with the Company (including its outside counsel) in
connection with (i) the contemplation, prosecution and defense of all phases of
existing, past and future litigation about which the Company believes you may
have knowledge or information; and (ii) responding to requests for information
from regulatory agencies or other governmental authorities (together. the
“Cooperation Services”). You further agree to make yourself available to provide
Cooperation Services at mutually convenient times during and outside of regular
business hours as reasonably deemed necessary by the Company’s counsel. The
Company shall not utilize this section to require you to make yourself available
to an extent that would materially interfere with other commitments that you may
have. Cooperation Services include, without limitation, appearing without the
necessity of a subpoena to testify truthfully in any legal proceedings in which
the Company calls you as a witness. The Company shall reimburse you for any
reasonable travel expenses that you incur due to your performance of Cooperation
Services, after receipt of appropriate documentation consistent with the
Company’s business expense reimbursement policy.
10.
Protected Disclosures; Defend Trade Secrets Act of 2016

Nothing in this Agreement shall be interpreted or applied to prohibit you from
making any good faith report to any governmental agency or other governmental
entity (a “Government Agency”) concerning any act or omission that you
reasonably believe constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation. In
addition, nothing


7



--------------------------------------------------------------------------------















contained in this Agreement limits your ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including your ability to
provide documents or other information, without notice to the Company. In
addition, for the avoidance of doubt, pursuant to the federal Defend Trade
Secrets Act of 2016, you shall not be held criminally or civilly liable under
any federal or state trade secret law or under this Agreement or the
Confidentiality Agreement for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
11.
Termination of Payments

If you breach any of your obligations under this Agreement or Confidentiality
Agreement, in addition to any other legal or equitable remedies it may have for
such breach, the Company shall have the right to terminate its payments to you
or for your benefit under this Agreement. The termination of such payments in
the event of your breach will not affect your continuing obligations under this
Agreement.
12.
Non-Admission

This Agreement shall not be construed as an admission of any liability by the
Company to you or of any act of wrongdoing by the Company.
13.
Legally Binding

This Agreement is a legally binding document and your signature will commit you
to its terms. The Company has advised you to consult with counsel before
entering into this Agreement. You acknowledge that you have carefully read and
fully understand all of the provisions of this Agreement and that you are
voluntarily entering into this Agreement.
14.
Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.
15.
Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement as well as any portion
or provision of any section of the Confidentiality Agreement) shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


8



--------------------------------------------------------------------------------















16.
Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
17.
Jurisdiction

You and the Company hereby agree that the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts shall have the exclusive jurisdiction to consider any matters
related to this Agreement, including without limitation any claim for violation
of this Agreement. With respect to any such court action, you (i) submit to the
exclusive jurisdiction of such courts, (ii) consent to service of process, and
(iii) waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction or venue.
18.
Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.
19.
Entire Agreement; Effective Date

This Agreement constitutes the entire agreement between you and the Company.
This Agreement supersedes any previous agreements or understandings between you
and the Company except that the Employment Agreement, the Confidentiality
Agreement, the Indemnification Agreement, the Equity Documents (each of the
foregoing as modified herein), and any other obligations specifically preserved
in this Agreement remain in full force and effect. This Agreement shall become
effective on the date when it becomes fully executed (the “Effective Date”).
20.
Indemnification Agreement

Notwithstanding anything to the contrary in your Indemnification Agreement, the
Company’s obligations to indemnify you under the Indemnification Agreement shall
apply to any action that you take while acting as an employee or independent
contractor of the Company to the same extent as they apply to actions by you
while acting as an officer of the Company.
21.
Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute


9



--------------------------------------------------------------------------------















one and the same document. Facsimile and PDF signatures shall be deemed to have
the same legal effect as originals.
[Signature page follows]


10



--------------------------------------------------------------------------------

















Please indicate your agreement to the terms of this Agreement by signing and
returning to Regina DeTore Paglia (rpaglia@dicerna.com) the original or a PDF of
this letter.
Sincerely,


DICERNA PHARMACEUTICALS, INC.




By:    /s/ Douglas M. Fambrough III, Ph.D        February 27, 2020    
Douglas M. Fambrough III, Ph.D.        Date
President, Chief Executive Officer


The foregoing is agreed to and accepted by:
/s/ John B. Green        February 27, 2020    
John B. Green                             Date




Enclosures:    Release Agreement (Exhibit A)
Confidentiality Agreement (Exhibit B)


11



--------------------------------------------------------------------------------








        
EXHIBIT A


RELEASE AGREEMENT




Background
You acknowledge that in connection with the termination of your employment with
Dicerna Pharmaceuticals, Inc. (the “Company”), you entered into a letter
agreement with a letter date of February 21, 2020 (the “Transition Agreement”).
All capitalized terms used and not defined herein shall have the same meanings
as set forth in the Transition Agreement. You understand that this is the
“Release Agreement” referenced in the Transition Agreement. You understand that
this Release Agreement shall be deemed tendered to you upon the Termination Date
unless the Company substitutes a substantially identical release Agreement in
place of this one and tenders such Release Agreement on or promptly after the
Termination Date. You further understand that you may not sign this Release
Agreement until after the Termination Date but that you must return it to the
Company on or before the expiration of the Consideration Period (as defined
below).
Release and Related Terms
1.Release of Claims. In consideration for, among other terms, your eligibility
for the Severance Benefits, which you acknowledge you would otherwise not be
entitled, you voluntarily release and forever discharge the Company, its
affiliated and related entities, including, without limitation, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, partners, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when you sign this Release Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees. This release includes, without limitation, all Claims:
•
relating to your employment with the Company;

•
of wrongful discharge;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Americans
with Disabilities Act, the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, and Massachusetts Gen. Law c. 151B);

•
under any other federal or state statute;

•
of defamation or other torts;

•
of violation of public policy;






--------------------------------------------------------------------------------















•
for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits, including under the
Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect your vested rights under
the Company’s 401(k) plan or your rights under the Release Agreement or the
Transition Agreement.
You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Release Agreement. As a material
inducement to the Company to enter into this Release Agreement, you represent
that you have not assigned any Claim to any third party.
2.Confidentiality Agreement. You acknowledge that your obligations under the
Confidentiality Agreement shall continue in effect, including without limitation
your obligations to maintain the confidentiality of Confidential Information as
defined in the Confidentiality Agreement, to return documents and other property
of the Company, to cooperate with the Company with respect to the procurement,
maintenance and enforcement of intellectual property rights, and to refrain from
certain competitive and solicitation activities for a period of two (2) years
following the end of your employment; provided, however, that this Release
Agreement hereby amends Sections 2, 3, and 4 in the Confidentiality Agreement
such that the non-competition and non-solicitation covenants shall continue for
two (2) years following the end of the Consulting Period. You acknowledge and
agree that the terms and obligations of the Confidentiality Agreement are hereby
incorporated by reference as material terms of this Release Agreement.
3.Termination of Payments. In the event that you breach any of your obligations
under this Release Agreement or the Transition Agreement or otherwise fail to
continue to satisfy the Conditions, in addition to any other legal or equitable
remedies it may have for such breach, the Company shall have the right to
terminate its payments to you or for your benefit under this Release Agreement
or the Transition Agreement. The termination of such payments in the event of
your breach will not affect your continuing obligations under this Release
Agreement or the Transition Agreement.
4.Absence of Reliance. In signing this Release Agreement, you are not relying
upon any promises or representations made by anyone at or on behalf of the
Company, other than as set forth herein or in the Transition Agreement.
5.Enforceability. If any portion or provision of this Release Agreement
(including, without limitation, any portion or provision of any section of this
Release Agreement) shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Release Agreement,
or the application of such portion or provision in circumstances other than
those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision of this Release Agreement shall
be valid and enforceable to the fullest extent permitted by law.


2



--------------------------------------------------------------------------------















6.Waiver. No waiver of any provision of this Release Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
a party to require the performance of any term or obligation of this Release
Agreement, or the waiver by a party of any breach of this Release Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.
7.Time for Consideration; Release Effective Date. You acknowledge that you have
knowingly and voluntarily entered into this Release Agreement and that the
Company advises you to consult with an attorney before signing this Release
Agreement. You understand and acknowledge that you have been given the
opportunity to consider this Release Agreement for twenty-one (21) days from the
day it was deemed tendered to you on the Termination Date before signing it (the
“Consideration Period”). To accept this Release Agreement, you must return a
signed original or a signed PDF copy of this Release Agreement so that it is
received by Regina DeTore Paglia (rpaglia@dicerna.com) at or before the
expiration of the Consideration Period. If you sign this Release Agreement
before the end of the Consideration Period, you acknowledge that such decision
was entirely voluntary and that you had the opportunity to consider this Release
Agreement for the entire Consideration Period. For the period of seven (7)
business days from the date when you sign this Release Agreement, you have the
right to revoke this Release Agreement by written notice to Ms. DeTore Paglia,
provided that such notice is delivered so that it is received at or before the
expiration of the seven (7) business day revocation period. This Release
Agreement shall not become fully effective during the revocation period. This
Release Agreement shall become fully effective on the first business day
following the expiration of the revocation period.
8.Protected Disclosures. Nothing contained in this Release Agreement or
otherwise limits your ability to file a charge or complaint or communicate with
any federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Release Agreement or otherwise
limits your ability to participate in any investigation or proceeding that may
be conducted by any Government Agency, including your ability to provide
documents or other information, without notice to the Company, nor does anything
contained in this Release Agreement apply to truthful testimony. If you file any
charge or complaint with any Government Agency and if the Government Agency
pursues any claim on your behalf, or if any other third party pursues any claim
on your behalf, you waive any right to monetary or other individualized relief
(either individually, or as part of any collective or class action); provided
that nothing in this Agreement limits any right that you may have to receive a
whistleblower award or other bounty for information provided to the Securities
and Exchange Commission.
9.Jurisdiction. You and the Company hereby agree that the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts shall have the exclusive jurisdiction to consider any
matters related to this Agreement, including without limitation any claim for
violation of this Agreement. With respect to any such court action, you
(i) submit to the exclusive jurisdiction of such courts, (ii) consent to service
of process, and (iii) waive any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction or venue.




3



--------------------------------------------------------------------------------















10.Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles. In the event of any dispute, this Release Agreement
is intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Release Agreement.


11.Entire Agreement. This Release Agreement constitutes the entire agreement
between you and the Company. This Release Agreement supersedes any previous
agreements or understandings between you and the Company, except the Transition
Agreement, the Confidentiality Agreement (as modified herein and in the
Transition Agreement), the Equity Documents (as modified in the Transition
Agreement), the Indemnification Agreement (as modified by the Transition
Agreement) and any other obligations specifically preserved in this Release
Agreement or the Transition Agreement.
[Signature page follows]


4



--------------------------------------------------------------------------------

















I HAVE READ THIS RELEASE AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS, HAVE HAD AT
LEAST 21 DAYS TO CONSIDER IT BEFORE SIGNING, AND HAVE SIGNED IT KNOWINGLY AND
VOLUNTARILY. I UNDERSTAND THAT THIS RELEASE AGREEMENT IS A LEGAL DOCUMENT. I
ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THE COMPANY TO DISCUSS ALL ASPECTS OF
THIS RELEASE AGREEMENT WITH MY ATTORNEY AND THAT I HAVE DONE SO IF I SO CHOOSE.




________________________________
John B. Green
________________________________
Date



Accepted and agreed:


DICERNA PHARMACEUTICALS, INC.




By:                
Douglas M. Fambrough III, Ph.D.        Date
President, Chief Executive Officer


5

